Citation Nr: 0021497	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.

3.  Entitlement to an initial evaluation in excess of 20 
percent for polyarthralgia.

4.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


REMAND

The veteran had active service from October 1989 to July 
1997, with an additional two months and two days of active 
service prior to this period.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The Board finds that the veteran's claims for increased 
ratings for his service-connected bilateral knee disability, 
polyarthralgia, and lumbosacral strain are well grounded as 
they are capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that these disabilities have increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in the development 
of facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough VA examination.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

Service medical records reveal that the veteran sought 
treatment for low back pain in September 1990.  Low back 
strain was diagnosed.  A record dated later that month 
indicates that he re-injured his back following heavy 
lifting.  The diagnostic impression was exacerbation of 
recent strain.  The veteran again experienced low back pain 
following heavy lifting in April 1991.  Mechanical low back 
pain was diagnosed.  A July 1995 record notes that the 
veteran experienced back pain after carrying a 95-pound 
person on his back during physical training the previous day.  
Paralumbar and parathoracic muscle strain was diagnosed.

The veteran initially sought treatment for multiple joint 
pain in August 1995.  The diagnostic impression was neck, 
hand, wrist, ankle and feet pain of unknown etiology.  
Internal medicine and rheumatology consultations were 
ordered.  An August 1995 internal medicine consultation 
report notes a one-year history of multiple joint pain.  The 
final assessment was polyarthralgia with essentially normal 
examination.  X-rays and laboratory studies were normal.  A 
December 1995 rheumatology report notes a normal serologic 
evaluation, a normal CT scan of the ankles, and an abnormal 
bone scan.  The final assessment was polyarthralgia.

The service medical records show numerous complaints of 
bilateral knee pain.  In May 1992, the veteran gave a one-
year history of knee pain, and reported experiencing constant 
pain over the previous month.  He gave a negative history of 
trauma to the knees.  An X-ray study of the knees was normal.  
A right knee lateral release was performed in March 1993.  In 
addition, the veteran underwent a left knee Fulkerson slide 
in January 1995, and a right knee Fulkerson slide in March 
1995.  

A January 1997 Medical Evaluation Board examination report 
notes complaints of polyarthralgia, bilateral knee pain, and 
occasional low back pain.  A physical examination of the 
knees reveal a range of motion from 0 to 130 degrees 
bilaterally.  No effusion was noted.  There was positive 
ballotement, and a mildly tender anterior patellofemoral 
joint line.  Tendon reflexes were equal, sensation was equal, 
and muscle strength was 5/5.  The report notes that X-rays 
showed mild degenerative changes at the patellofemoral joint, 
and an arthroscopic report revealed diffuse grade III/IV 
chondromalacia of the patella, greater in the left knee.  The 
final assessment was mechanical low back pain without 
evidence of neurologic involvement, polyarthralgia of 
noninflammatory origin, and chondromalacia of the patella and 
osteoarthritis of the patellofemoral joint status post 
surgeries of both knees.  The report notes that the veteran 
had not performed in his military occupational specialty 
since September 1995, due to both his low back pain and 
polyarthritis, and concluded that he was medically 
unacceptable.

In July 1997, the veteran filed a claim of entitlement to 
service connection for various disabilities, including a 
bilateral knee disability, polyarthralgia, and lumbosacral 
strain.

On VA examination in October 1997, the veteran reported that 
he first experienced knee pain during long runs in 1991.  He 
explained that he experienced right knee swelling after 
jamming the knee while running down a hill in 1992, and 
experienced "pain of a similar nature" in the left knee 
later that year, although there was no acute injury to the 
left knee.  The veteran gave a history of undergoing knee 
operations in May 1993, January 1995, and March 1995.  He 
related that while the May 1993 surgery "didn't seem to 
help," the operations in 1995 "helped a little."  He 
reported that he rode his bicycle two to three days a week, 
for an average of one hour per day.  The veteran stated that 
he was unable to run, and could not perform quadriceps 
exercises due to knee pain.  In addition, he reported 
experiencing bilateral knee pain after walking for 15 
minutes, or three to four blocks.  

The veteran gave a history of multiple joint pain since 1995, 
and denied a history of trauma.  He reported experiencing 
back pain with lifting since 1989, but opined that his back 
pain "seemed to be a part of the general arthralgia" since 
1992.  He stated that his neck pain had increased in 
severity, and "is a major part of his difficulty."  The 
veteran reported wrist pain with either flexion or extension.  
He indicated that he experienced bilateral hand pain in the 
carpal and metacarpal areas with use, reduced strength in 
each hand, and swelling of the hands with weather changes.  
On a 10 point scale, the veteran rated his knee pain at 10, 
neck pain at 10, back pain at 7, hand and wrist pain at 9, 
and shoulder pain at 5.

A physical examination revealed normal reflexes, good 
arterial pulsations in the feet, and no tenderness over the 
bones of the feet.  The ankles were not tender or swollen, 
and exhibited a full range of motion.  An examination of the 
knees revealed a slight amount of fluid bilaterally, with a 
little more on the right side with ballottement.  While there 
was no tenderness at the joint line, mild tenderness was 
noted over the tibia just inferior to the knee joint on each 
side.  Slight pain was noted with motion of the patellar up 
and down.  Range of motion was from 0 to 135 degrees 
bilaterally.  The cruciate and collateral ligaments were 
strong, the drawer tests were negative, and the alignment of 
the patellar appeared normal.  

Physical examination of the back revealed good posture, and a 
normal lumbar curvature.  Flexion of the spine was to 95 
degrees, extension was to 45 degrees, lateral flexion was to 
55 degrees bilaterally, and rotation was to 20 degrees 
bilaterally.  No tenderness of the back was noted.  An 
examination of the shoulders revealed no tenderness, and an 
"excellent" range of motion.  The report notes no 
tenderness of the neck, and a normal curvature.  Flexion was 
to 60 degrees, extension was to 40 degrees, lateral flexion 
was to 35 degrees bilaterally, and rotation was to 65 degrees 
bilaterally.  A physical examination of the wrists and hands 
showed a full range of motion, no tenderness, and a normal 
grip.  All muscle groups were functional, and there was no 
area of anesthesia.  Each wrist flexed and extended to 70 
degrees, ulnar deviation was to 30 degrees bilaterally, and 
radial deviation was to 20 degrees bilaterally.  All fingers 
had a full range of motion.

X-rays of the lumbosacral spine, cervical spine, knees, 
wrists, hands, shoulders, ankles, and feet were all normal.  
The pertinent diagnoses were bilateral chondromalacia 
patella, bilateral osteoarthritis of the patellofemoral 
joints, severe disability; and undiagnosed arthralgia 
involving the cervical and lumbar spine, shoulder, wrists, 
hands, feet, and ankle, severe disability.

Based on this evidence, a February 1998 rating decision 
granted service connection for chondromalacia of the left 
knee, and assigned a 10 percent evaluation, chondromalacia of 
the right knee, and assigned a 10 percent evaluation, 
polyarthralgia, and assigned a 20 percent evaluation, and 
lumbosacral strain, and assigned a noncompensable evaluation.  
The veteran filed a notice of disagreement (NOD) with these 
evaluations in April 1998, and submitted a substantive appeal 
(Form 9) in August 1998, perfecting his appeal.

During an October 1998 personal hearing, the veteran 
testified that he experienced bilateral knee pain, popping, 
swelling and locking, but no instability.  Transcript (T.) at 
1-2 and 4-5.  He reported that he was issued knee braces, but 
does not wear them.  T. at 2 and 4.  The veteran explained 
that he was unable to run, squat, crawl or dance due to his 
bilateral knee disability.  T. at 2 and 6.  He was able to 
ride a bicycle, however, and attempted to do so everyday.  T. 
at 2 and 7.  The veteran reported that his knees ached "for 
no apparent reason," and indicated that they hurt after 
standing for 10 minutes.  T. at 6.   He related that his 
right knee disability was more severe than his left, and 
indicated that weather changes caused severe pain.  T. at 5.  
The veteran testified that he experienced multiple joint 
pain, and indicated that his hands and wrists hurt after he 
lifting weights. T. at 9-10.  He reported that his low back 
hurt "for no reason," and stated that he performed 
exercises to reduce this pain.  T. at 13-14.  He denied using 
a back brace.  T. at 15. 

Consequently, a March 1999 hearing officer's decision 
continued the 10 percent evaluation of the chondromalacia of 
the left knee, the 10 percent evaluation of the 
chondromalacia of the right knee, the 20 percent evaluation 
of the polyarthralgia, and the noncompensable evaluation of 
the lumbosacral strain.

In light of the foregoing, it is apparent that the medical 
evidence from the October 1997 VA examination report is 
inconsistent.  During the examination, the veteran reported 
that he experienced a great deal of pain in his joints.  He 
also reported that he was able to ride his bicycle for 
approximately one hour, two to three times a week.  Objective 
findings included a slight amount of fluid in the knees, no 
joint line tenderness, mild tenderness over the tibia, and 
slight pain with motion of the patellar.  No tenderness of 
the back was noted.  There was a very slight limitation of 
motion of the knees and low back, and X-rays were normal.  
The examiner diagnosed osteoarthritis of the patellofemoral 
joints, and characterized each of the veteran's service-
connected disabilities as "severe."  The examination report 
contains a clear conflict between the objective findings and 
the assessment of "severe" disability in the diagnosis, but 
contains no explanation for this discrepancy.   The Board 
also notes that there appears to be an inconsistency between 
the subjective complaints and the objective findings.  While 
the rating schedule recognizes the existence of functional 
loss due to pain, it also requires that subjective reports of 
disabling pain be supported by objective findings of adequate 
pathology.  38 C.F.R. § 4.40 (1999).  

As there is shown to be a relative lack of clarity and 
consistency in the service-connected symptomatology, the duty 
to assist requires a further examination to reconcile the 
diversity of medical evidence as to the current nature of the 
veteran's service-connected disabilities.  See Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  

In light of the evidence of record, as discussed above, the 
Board finds that another VA examination is warranted so that 
an equitable and fully informed adjudication of these issues 
can be made.  Thus, this case is REMANDED for the following 
development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
bilateral knee disability, 
polyarthralgia, and low back disability 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder. 

3.  The RO should arrange for an 
examination by an appropriate 
physician(s) to determine the nature and 
severity of the veteran's bilateral knee 
disability, polyarthralgia, and low back 
disability.  Any pathology present should 
be identified.  If there is pathology 
present which is not related to the 
veteran's service-connected disabilities, 
the examiner(s) should indicate whether 
this pathology produces manifestations 
which may be distinguished from the 
manifestations of the service-connected 
disabilities.  The examination report(s) 
should include a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
All findings should be recorded in 
detail, including range of motion of the 
veteran's knees and low back, recorded in 
degrees.  In addition, the examiner 
should address the following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his bilateral knee 
and low back disabilities, and offer an 
opinion as to whether there is adequate 
pathology present to support each of the 
veteran's subjective complaints and the 
level of each complaint, including pain.

(b)  Whether the service-connected 
bilateral knee and low back disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of the low back and each 
knee, and if so, to what extent; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
veteran's service-connected disabilities; 
the presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities; or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this examination 
may provide findings and opinions that are 
vital to his claim and that a failure to 
report and cooperate with the examination may 
have adverse consequences to his claim.  
Derwinski v. Connolly, 1 Vet. App. 566 
(1991).  Moreover, under 38 C.F.R. § 3.655 
(1999), where a claimant fails without good 
cause to appear for a scheduled examination 
in conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report(s) and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for chondromalacia of the left 
knee, entitlement to an initial 
evaluation in excess of 10 percent for 
chondromalacia of the right knee, 
entitlement to an initial evaluation in 
excess of 20 percent for polyarthralgia, 
and entitlement to an initial compensable 
evaluation for lumbosacral strain.  If 
the veteran's claims remain denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


